Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-34 in the reply filed on 05/14/2021 is acknowledged.  The traversal is on the ground(s) that the phrase “optionally stabilized” does not unambiguously mean stabilized, and thus the prior art did not read on the common technical feature in a manner analogous to a 102 style rejection.  This is not found persuasive because using prior art to maintain a restriction requirement by reading on a common technical feature does not require the art to read on the common technical feature in the style of a 102 type rejection; the common technical feature need only be obvious in light of the prior art. Applicant further contends that the common technical feature is not obvious in light of the prior art, however, Examiner respectfully disagrees as detailed in the rejections below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the CeO2 content is less than 0.2%”, and the claim also recites “preferably less than 0.1%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim 2 content is less than 0.2%” unless otherwise clarified by Applicant during the course of prosecution. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “Y2O3 >= 3.44*Z”, and the claim also recites “preferably Y2O3 >= 5.38*Z” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim will be interpreted to mean “Y2O3 >= 3.44*Z” unless otherwise clarified by Applicant during the course of prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-21, 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yves et al. (WO2013011436 with reference to machine translation via EspaceNet, hereinafter referred to as Yves).
Regarding claim 1, Yves discloses a sintered bead (See Yves at [0021] from machine translation via EspaceNet, disclosing a novel sintered particle, preferably in the form of a ball) with the following crystal phases, in percentages by mass based on crystal phases and for a total of 100% 25% ≤ Zircon, or "Z1", ≤ 94% (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%) 4% ≤ stabilized zirconia + stabilized halfnia, or "Z2", ≤ 61% (see Yves at [0031] from machine translation via EspaceNet, disclosing a sintered ball with zirconia + halfnia, optionally stabilized < 9%) monoclinic zirconia + monoclinic halfnia, or "Z3", ≤ 50% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% monoclinic zirconia + monoclinic halfnia) corundum ≤ 57% (see Yves at [0032] from machine translation via EspaceNet, disclosing a sintered ball with 4% < corundum < 57%) crystal phases other than Z1, Z2, Z3 and corundum < 10% (see Yves at [0032] from machine translation via EspaceNet, disclosing a sintered ball with less than 10% of other crystallized phases) the following chemical composition, in percentages by mass based on oxides and for a total of 100% 33% ≤ ZrO2 + HfO2, or "Z4", ≤ 83.4% HfO2 ≤ 2 % (see Yves at [0023] from machine 2 + HfO2 <55%, with HfO2 <2%) 10.6% ≤ SiO2 ≤ 34.7% (see Yves at [0024] from machine translation via EspaceNet, disclosing a sintered ball with 14% < SiO2 <35%) Al2O3 ≤ 50% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%) 0% ≤ Y2O3, or "Z5" (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3) 0% ≤ CeO2, or "Z6" (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) 0.3% ≤ CeO2 + Y2O3 ≤ 19% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3), provided that (1) CeO2 + 3.76*Y2O3 ≥ 0.128*Z, and (2) CeO2 + 1.3*Y2O3 ≤ 0.318*Z with Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3)) (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3 and 0% CeO2, a Z1 value of 76, a Z3 value of 0, a Z4 value of 47.5, a Z5 value of 1.05, and a Z6 value of 0. Examiner notes that this example of Yves does not explicitly disclose a Z2 value for the total amount of stabilized zirconia + stabilized halfnia, however, Yves teaches that the sintered balls contain less than 9% of stabilized zirconia + stabilized halfnia. Examiner notes that, when taken at 8% stabilized zirconia + stabilized halfnia as disclosed by Yves, the Z2 value is 8. 2 + 3.76*Y2O3 = 0+3.76*1.05 = 3.948, which Examiner notes is within the claimed range of greater than 0.128*Z = 0.128*6.59 = 0.844. Examiner also notes that when Z = 6.59, the condition of (2) is CeO2 + 1.3*Y2O3 = 0+1.3*1.05 = 1.365, which is within the claimed range of less than 0.318*Z = 0.318*6.59 = 2.096.); MgO ≤ 5% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with 0.5% < MgO <6%) CaO ≤ 2% (see Yves at [0060] from machine translation via EspaceNet, teaching that in one embodiment, the "other oxides" comprise more than 0.1% of CaO) oxides other than ZrO2, HfO2, SiO2, Al2O3, MgO, CaO, CeO2, and Y2O3 < 5.0% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with less than 9.0% of other oxides).
Regarding claim 2, Yves discloses the sintered bead as claimed claim 1 wherein Al2O3 <= 35% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%) 37% <= ZrO2 + HfO2 (see Yves at [0023] from machine translation via EspaceNet, disclosing a sintered ball with 22% <ZrO2 + HfO2 <55%) and 12.6% <= SiO2 in percentages by mass based on oxides (see Yves at [0024] from machine translation via EspaceNet, 2 <35%) and having a corundum content of 40% or less (see Yves at [0032] from machine translation via EspaceNet, disclosing a sintered ball with 4% < corundum < 57%) and a zircon content of 31% or more in percentages by mass based on the total amount of crystal phases (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%).
Regarding claim 3, Yves discloses 50% <= ZrO2+HfO2 (see Yves at [0023] from machine translation via EspaceNet, disclosing a sintered ball with 22% <ZrO2 + HfO2 <55%) and/or SiO2 > 14% (see Yves at [0024] from machine translation via EspaceNet, disclosing a sintered ball with 14% < SiO2 <35%) and/or Al2O3 > 5% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%) and/or MgO > 0.1% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with 0.5% < MgO <6%) and/or CaO > 0.1% (see Yves at [0060] from machine translation via EspaceNet, teaching that in one embodiment, the "other oxides" comprise more than 0.1% of CaO).
Regarding claim 4, Yves discloses 25% > Al2O3 > 10% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3
Regarding claim 5, Yves discloses the sintered bead as claimed in claim 1, wherein 1.0% > MgO > 0.15% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with 0.5% < MgO <6%). 
Regarding claim 6, Yves discloses the sintered bead as claimed in claim 1, wherein 1.0% > CaO > 0.2% (see Yves at [0060] from machine translation via EspaceNet, teaching that in one embodiment, the "other oxides" comprise more than 0.1% of CaO).
Regarding claim 7, Yves discloses the sintered bead as claimed in claim 1, wherein the CeO2+Y2O3 content is greater than 2.2% in percentages by mass based on oxides (see Yves at [0059] from machine translation via EspaceNet, disclosing that the Y2O3 content is preferably less than 3.0 % by mass based on oxides).
Regarding claim 8, Yves discloses (see Yves at [0059] from machine translation via EspaceNet, disclosing that the Y2O3 content is preferably less than 3.0 % by mass based on oxides, which is close to touching the claimed range). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 9, Yves discloses CeO2 + 2.39*Y2O3 >= 0.212*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of 2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 2.39*Y2O3 >= 0.212*Z of 0 + 2.39*1.05 >= 0.212*6.59 which provides 2.51 >= 1.40, which Examiner notes is a true statement).
Regarding claim 10, Yves discloses CeO2 + 1.84*Y2O3 >= 0.224*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 1.84*Y2O3 >= 0.224*Z of 0 + 1.84*1.05 >= 0.224*6.59 which provides 1.93 >= 1.48, which Examiner notes is a true statement).
Regarding claim 11, Yves discloses CeO2 + 1.76Y2O3 >= 0.229*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 1.76*Y2O3 >= 0.229*Z of 0 + 1.76*1.05 >= 0.229*6.59 which provides 1.85 >= 1.51, which Examiner notes is a true statement).
Regarding claim 12, Yves discloses the CeO2 + Y2O3 content is less than 15.5%, in percentages by mass based on oxides (see Yves at the Table on Page 19 2O3). 
Regarding claim 13, Yves discloses the CeO2 + Y2O3 content is less than 11.6%, in percentages by mass based on oxides (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3). 
Regarding claim 14, Yves discloses CeO2 + 1.4*Y2O3 <= 0.259*Z (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) and (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3, which, with a Z value of 6.59 as provided in the Claim 1 section above, provides CeO2 + 1.4*Y2O3 <= 0.259*Z of 0 + 1.4*1.05 <= 0.259*6.59 which provides 1.47 <= 1.71, which Examiner notes is a true statement).
Regarding claim 15, Yves discloses the CeO2 content is less than 0.2%, preferably less than 0.1% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2).
Regarding claim 17, Yves discloses the content of oxides other than ZrO2, HfO2, SiO2, Al2O3, Y2O3, CeO2
Regarding claim 18, Yves discloses the oxide content represents more than 99% of the total mass of said bead (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere with 100% composition of oxides).
Regarding claim 19, Yves discloses a zircon content of more than 35% and less than 90%, in percentage by mass based on the total amount of crystal phases (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%). 
Regarding claim 20, Yves discloses the zircon content is less than 68%, in percentage by mass based on the total amount of crystal phases (see Yves at the Table on Page 19 of the Original Document, Example 18, disclosing a sintered sphere with 38.82 mass % Zircon).
Regarding claim 21, Yves discloses a stabilized zirconia + hafnia content of more than 10% and less than 50%, in percentage by mass based on the total amount of crystal phases (see Yves at [0031] from machine translation via EspaceNet, disclosing a sintered ball with zirconia + halfnia, optionally stabilized < 9%). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 23, Yves discloses the zirconia + monoclinic hafnia content is less than 35%, in percentage by mass based on the total amount of crystal phases (See Yves at the Table on Page 19 of the Original Document, Example 18, disclosing a sintered sphere with 24.6 mass% ZrO2 + HfO2).
Regarding claim 24, Yves discloses the content of zirconia + monoclinic hafnia is less than 10%, in percentage by mass based on the total amount of crystal phases (see Yves at  the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% monoclinic zirconia + monoclinic halfnia).
Regarding claim 25, Yves discloses a corundum content of more than 10% and less than 25%, in percentage by mass based on the total amount of crystal phases (see Yves at the Table on Page 19 of the Original Document, Example 18, disclosing a sintered sphere with 18 mass% Corindon, which the Examiner notes is corundum).
Regarding claim 26, Yves discloses a content of crystal phases other than zircon, stabilized zirconia, stabilized hafnia, stabilized zirconia, monoclinic hafnia and corundum of less than 8%, in percentage by mass based on the total amount of crystal phases (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 100% zircon crystal phase, which Examiner notes must necessarily mean 0% of other crystal phases).
Regarding claim 27, Yves discloses the mullite content is substantially zero (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 0% mullite).
Regarding claim 28, Yves discloses a mass amount of amorphous phase, in percentage by mass based on the mass of the bead, of less than 25% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 100% zircon crystal phase, which Examiner notes must necessarily mean 0% of an amorphous phase).
Regarding claim 29, Yves discloses the amorphous phase, expressed as oxide, comprises - MgO and SiO2, and/or - Y2O3 and/or - A12O3 and/or - CaO and/or - Na2O and/or - K2O and/or - P2O5 (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which is 100% zircon crystal phase, which Examiner notes must necessarily mean 0% of an amorphous phase).
Regarding claim 30, Yves discloses the amorphous phase, expressed as oxide, comprises MgO and SiO2 and Y2O3 and Al2O3 and Na2O and K2O and P2O5
Regarding claim 31, Yves discloses a total porosity of less than 6% (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which has a porosity of 0%).
Regarding claims 32 and 33, while Yves does not explicitly disclose a sphericity greater than 0.7 or greater than 0.85, this is an inherent property. Yves does disclose the sintered sphere which is substantially spherical (see Yves at [0158]). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner 
Regarding claim 34, Yves discloses a size of less than 10 mm and greater than 0.005 mm (see Yves at [0008], disclosing the particles have a size of 0.005 to 10 mm).
Claims 1, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonnet et al. (FR2978143 with reference to machine translation via EspaceNet, hereinafter referred to as Nonnet).
Regarding claim 1, Nonnet discloses a sintered bead (see Nonnet at Page 8, line 300 from machine translation via EspaceNet, disclosing a sintered particle) with the following crystal phases, in percentages by mass based on crystal phases and for a total of 100% 25% ≤ Zircon, or "Z1", ≤ 94% (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing 73.99% Zircon). Nonnet's Example 1 does not provide an exact amount of stabilized zirconia + halfnia, however, it does provide other examples within the 2 + HfO2, or "Z4", ≤ 83.4% (see Nonnet at the original document, Page 8, line 302, disclosing the sintered particle contains 42% ZrO2 + HfO2) HfO2 ≤ 2 % (see Nonnet at the original document Page 8, line 302, disclosing the sintered particle contains 2% HfO2) 10.6% ≤ SiO2 ≤ 34.7% (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing 27.6% SiO2) Al2O3 ≤ 50% (see Nonnet at the original document, Page 2O3) 0% ≤ Y2O3, or "Z5" (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing 1.05% Y2O3) 0% ≤ CeO2, or "Z6" (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing 0% CeO2) 0.3% ≤ CeO2 + Y2O3 ≤ 19% (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing 1.05% CeO2 + Y2O3), provided that (1) CeO2 + 3.76*Y2O3 ≥ 0.128*Z, and (2) CeO2 + 1.3*Y2O3 ≤ 0.318*Z with Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3)) (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing 1.05% Y2O3 and 0% CeO2, a Z1 value of 73.99, a Z2 value of 11 per Nonnet at Page 8, line 300 from machine translation via EspaceNet, a Z3 value of 0, a Z4 value of 42 per Nonnet at the original document, Page 8, line 302, a Z5 value of 1.05, and a Z6 value of 0, which  provides a Z value of Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3)) = 42+1.05+0-(0.67*73.99*(42+1.05+0)/(0.67*73.99+11+0)) = approximately 8.82. This provides a CeO2 + 3.76*Y2O3 value of approximately 3.95, which is greater than or equal to 0.128*8.82= approximately 1.12. This further provides a CeO2 + 1.3*Y2O3 value of approximately 1.37, which is less than or equal to 0.318*8.82= approximately 2.80.); MgO ≤ 5% (see Nonnet at the original document, Page 18, 2, HfO2, SiO2, Al2O3, MgO, CaO, CeO2, and Y2O3 < 5.0% (see Nonnet at the original document, Page 18, Example 1, disclosing an example of a sintered particle containing other oxides at 1.23%).
Regarding claim 21, Nonnet discloses a stabilized zirconia + hafnia content of more than 10% and less than 50%, in percentage by mass based on the total amount of crystal phases (see Nonnet at the original document, Page 8, line 302, disclosing the sintered particle contains 42% ZrO2 + HfO2).
Regarding claim 22, Nonnet discloses the content of stabilized zirconia + hafnia is greater than 27% and less than 47%, in percentage by mass based on the total amount of crystal phases (see Nonnet at the original document, Page 8, line 302, disclosing the sintered particle contains 42% ZrO2 + HfO2. Examiner notes that the content of Y2O3 stabilizes the ZrO2+HfO2 per Page 11, lines 3-5 of the instant specification). 
Allowable Subject Matter
Claim 16 contains subject matter that appears to be allowable over the closest prior art, and would be allowable if rewritten in independent format and rewritten to correct the 112(b) rejection detailed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731